Citation Nr: 1737423	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-25 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for residuals of a partial amputation of the tip of the third right finger (long finger).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during an December 2016 hearing.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's right middle finger was amputated at the distal half of the distal phalanx.  There is no evidence of amputation at the proximal interphalangeal joint or proximal thereto.


CONCLUSION OF LAW

The criteria for compensable rating for residuals of a amputation of the distal half of the distal phalanx of the third finger of the right hand have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.71a, 4.118, Diagnostic Code 5154 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.

Service connection was granted, and a noncompensable rating assigned, in a July 1980 rating decision.  At that time, it was noted that the report of the in-service injury was not of record but his separation examination noted status-post amputation of distal phalanx, middle finger, right hand. 

The Veteran's right third finger/middle finger/long finger has been evaluated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5154.  Under that code, a 10 percent rating is assigned without metacarpal resection at the proximal interphalangeal joint or proximal.  A 20 percent rating is warranted for amputation of the long finger with metacarpal resection (more than one-half the bone lost) or proximal thereto. 

On VA examination in February 2010 the examiner noted the Veteran had undergone an amputation of the distal half of the distal phalanx, third finger, right hand.  There was no evidence of limitation motion in the joint proximal to the amputation site and no other bone abnormality.  The examiner characterized the effects of daily living as mild, affecting only sports and exercise.  The Veteran had reportedly retired in 2009 because he was "eligible by age or duration of work."

On VA examination in November 2012 the examiner noted that the Veteran has had progressive pain, associated with numbness and stiffness.  The Veteran reported the top of his long finger, which was partially amputated, gives him daily pain with increased sensitivity when it's cold.  On examination the examiner did not report finding of limited motion, instability, arthritis, or ankylosis in the joint proximal to the amputation site.  The examiner noted no scaring on the tip of the right ring finger.  The examiner's final impression was post amputation of the distal phalanx of the right third digit.

The Veteran noted during his Board hearing in December 2016 that he experiences pain in his right middle finger, which can restrict his activity at times.  The Veteran also noted that all of his examinations have "come back negative" and that he has been told by medical examiners that he should not be experiencing pain.  

The Board finds that the evidence does not support that the Veteran is entitled to a compensable rating under Diagnostic Code 5154 as his long finger amputation has consistently been described as to the distal phalanx.  The April 2010 VA examination specifically noted it was the distal half of the distal phalanx; thus it was not at the proximal interphalangeal joint or proximal thereto.

In evaluating the Veteran's current level of disability, the Board has also considered functional loss.  38 C.F.R. §§ 4.40, 4.45.  The Veteran has complained of pain and decreased strength, which he is competent to report.  However, the February 2010 VA examination specifically noted there was no limitation of motion in the joint proximal to the amputation site.  No limitation of motion was noted at the November 2012 examination.  The Board finds the VA medical opinions outweigh the Veteran's statements regarding additional functional loss due to pain, weakness, fatigue, or other factors.  38 C.F.R. §§ 4.40, 4.45, 4.59. 

The Veteran is competent to report his symptoms.  Layno v. Brown, 6 Vet. App. 465(1994).  However, there is no clinical evidence that the amputation occurred at the proximal interphalangeal joint of proximal thereto, with or without metacarpal resection.  The competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

Therefore, based on the forgoing the Board finds that a preponderance of the evidence is against a compensable rating for residuals of an amputation of the distal half of the distal phalanx of the third finger of the right hand.  Therefore, the benefit of the doubt doctrine does not apply, and a compensable rating must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A compensable disability rating for residuals of an amputation of the distal half of the distal phalanx of the third finger of the right hand is denied.




____________________________________________
M. E LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


